Citation Nr: 1807509	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for hypertension.

2. Entitlement to a disability rating in excess of 10 percent for cardiac arrhythmia.

3. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Margo Moore-Cotman, Agent




ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of reopening a claim for entitlement to service connection for a back condition has been raised by the record in a March 2015 statement.  However, it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims.

In the July 2012 rating decision on appeal, the RO denied increased ratings for hypertension, cardiac arrhythmia, and PTSD.  Additionally, the RO also denied entitlement to a TDIU as well as entitlement to service connection for ischemic heart disease.

Following the July 2012 rating decision, in August 2012, the Veteran, through his representative, submitted a timely Notice of Disagreement (NOD).  In the NOD, the representative indicated that the Veteran should have been awarded a TDIU because cardiac arrhythmia, hypertension, PTSD, depression, and a sleep disorder have prevented the Veteran from working since 1985.  Although the Board acknowledges that the Veteran is not explicitly service connected for a sleep disorder or depression, it notes that the representative may have been referring to symptoms encompassed by PTSD.

Thereafter, a Statement of the Case (SOC) was issued in February 2015.  In the SOC, the denial of entitlement to a TDIU was continued.  The SOC did not address the increased rating issues previously adjudicated in the July 2012 rating decision.  

Subsequently, in March 2015, the Veteran filed a timely substantive appeal.  The Veteran stated that his mental state, in combination with his hypertension and service-connected cardiac arrhythmia, caused him to be unemployed.  The Veteran indicated that his hypertension was not controlled with medication and that his heart frequently beat fast.

In light of the current procedural posture of the case, the Board finds that the August 2012 NOD, liberally construed, encompassed disagreement with not only the denial of a TDIU, but also with the denial of higher ratings for hypertension, cardiac arrhythmia, and PTSD.  See 38 U.S.C. § 5107(b).  In support of this determination, the Board notes that in the June 2015 VA Form 8 certifying the Veteran's case to the Board, the RO included the issues of an increased rating for hypertension and an increased rating for cardiac arrhythmia as issues included within the scope of the Veteran's appeal.  The VA Form 8 included these increased rating issues despite their lack of adjudication in an SOC.

Accordingly, as the case currently stands, there is a lack of an SOC addressing all of the increased rating issues mentioned above.  Where there has been an initial adjudication of a claim and an NOD has been submitted, a claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC as to the issues of hypertension, cardiac arrhythmia, and PTSD is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Relatedly, in light of the remand for the issuance of an SOC for hypertension,  cardiac arrhythmia, and PTSD, the Board will also remand the Veteran's pending TDIU claim as the merits of that claim may be dependent upon the remanded increased rating issues.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC addressing the issues of: 

(a) entitlement to a disability rating in excess of 10 percent for hypertension; 

(b) entitlement to a disability rating in excess of 10 percent for cardiac arrhythmia; and

(c) entitlement to a disability rating in excess of 50 percent for PTSD.

The Veteran is hereby notified that, following the receipt this SOC, he must file a timely substantive appeal (VA Form 9) if he desires appellate review of these issues by the Board.  If, and only if, a timely substantive appeal is filed, these issues should be returned to the Board for appellate review. 

2. After completing the item above, and any additional action deemed warranted, readjudicate the claim of entitlement to a TDIU that is currently on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




